Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 12/14/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julia Thomas (Reg.# 52,283) on 03/21/2022.
	The application has been amended as follows:
	Claims 6, 11-15, 17, 23, 36, and 40-41 have been amended as follows:

Claim 6.  (Currently Amended)   A terrestrial node of a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal 
a non-terrestrial signal receiver configured to receive the data packet or a redundancy version of the data packet from the non-terrestrial node;
a memory configured to buffer the data packet or the redundancy version of the data packet; 
a terrestrial signal receiver configured to receive the acknowledgement command or the non-acknowledgement command from the user equipment; and
a terrestrial signal transmitter configured to retransmit the data packet or a redundancy version of the data packet to the user equipment as response to the non-acknowledgment command;
wherein the terrestrial node is configured to listen to a data signal from the non-terrestrial node in order to receive the data packet sent to the user equipment;
wherein the terrestrial node comprises a decoder which is configured to decode the data packet in order to generate at least one redundancy version of the data packet; and wherein the decoder performs the decoding and generating the redundancy versions for each data packet received by the satellite signal receiver independent on a request.

Claims 11-12.  (Cancelled)

Claims 13.  (Currently Amended)  The terrestrial node according to claim [[11]] 6, wherein the decoder is configured to decode and generate data packets on request. 

Claims 14.  (Currently Amended)  The terrestrial node according to claim [[11]] 6, wherein the decoder is configured to receive an information from the user equipment regarding the reception signal quality and to suppress the decoding and generating, when the reception signal quality is marked as idle or when non.

Claims 15.  (Currently Amended)  The terrestrial node according to claim [[11]] 6, wherein the decoder is configured to decode the data packet, when the user equipment is associated with the terrestrial node, and to suppress the decoding, in case the user equipment is not associated with the terrestrial node.

Claim 17.  (Currently Amended)  A method for operating a terrestrial node a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error 

listening to a data signal from the non-terrestrial node in order to receive the data packet sent to the user equipment;
receiving the data packet or a redundancy version of the data packet from the non-terrestrial node using a non-terrestrial signal receiver;
buffering the data packet or the redundancy version of the data packet using a memory; 
receiving the acknowledgment command 
retransmitting the buffered data packet or the buffered redundancy version of the data packet to the user equipment using a terrestrial transceiver as response to the non-acknowledgment command;
decoding the data packet in order to generate at least one redundancy version of the data packet; and performing the decoding and generating the redundancy versions for each data packet received by the satellite signal receiver independent on a request.

Claim 23.  (Currently Amended)  A satellite of a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment as well as a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error 
the satellite  comprising: a memory which is configured to buffer the data packet to be sent to the user equipment 
wherein the satellite is configured to forward the data packet or a redundancy version of the data packet to the terrestrial node in order to buffer same at the terrestrial node; and wherein the forwarded redundancy versions of the data packet are different redundancy versions when compared to the redundancy versions buffered by the memory of the satellite.

Claim 36.  (Currently Amended)  A non-transitory digital storage medium having a computer program stored thereon to perform the method for operating a terrestrial node of a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error 
listening to a data signal from the non-terrestrial node in order to receive the data packet sent to the user equipment;
receiving the data packet or a redundancy version of the data packet from the non-terrestrial node using a non-terrestrial signal receiver;
buffering the data packet or the redundancy version of the data packet using a memory; 
receiving the acknowledgment command and/or the non-acknowledgment command from the user equipment using the terrestrial signal receiver; and
retransmitting the buffered data packet or the buffered redundancy version of the data packet to the user equipment using a terrestrial transceiver as response to the non-acknowledgment command,
decoding the data packet in order to generate at least one redundancy version of the data packet; and performing the decoding and generating the redundancy versions for each data packet received by the satellite signal receiver independent on a request,
when said computer program is run by a computer. 

Claim 40.  (Currently Amended) A terrestrial node of a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment via a non-terrestrial channel, wherein the user equipment is configured to analyze a channel quality of the non-terrestrial channel and to transmit an information regarding the channel quality of the non-terrestrial channel to the base station, the terrestrial node comprising:
a non-terrestrial signal receiver configured to receive the data packet or a redundancy version of the data packet from the non-terrestrial node;

a terrestrial signal receiver configured to receive the information regarding the channel quality of the non-terrestrial channel from the user equipment; and
a terrestrial signal transmitter configured to retransmit the data packet or a redundancy version of the data packet to the user equipment as response to a channel quality of the non-terrestrial channel below a threshold;
wherein the terrestrial node is configured to listen to a data signal from the non-terrestrial node in order to receive the data packet sent to the user equipment;
wherein the terrestrial node comprises a decoder which is configured to decode the data packet in order to generate at least one redundancy version of the data packet; and wherein the decoder performs the decoding and generating the redundancy versions for each data packet received by the satellite signal receiver independent on a request.

Claim 41.  (Currently Amended) 	A method for operating a terrestrial node a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment via a non-terrestrial channel, wherein the user equipment is configured to analyze a channel quality of the non-terrestrial channel and to transmit an information regarding the channel quality of the non-terrestrial channel to the base station, the method comprises the following steps: 
listening to a data signal from the non-terrestrial node in order to receive the data packet sent to the user equipment;
receiving the data packet or a redundancy version of the data packet from the non-terrestrial node using a non-terrestrial signal receiver;
buffering the data packet or the redundancy version of the data packet using a memory; 

retransmitting the buffer data packet or the buffered redundancy version of the data packet to the user equipment using a terrestrial transceiver as response to a channel quality of the non-terrestrial channel below a threshold;
decoding the data packet in order to generate at least one redundancy version of the data packet; and performing the decoding and generating the redundancy versions for each data packet received by the satellite signal receiver independent on a request.
	
Response to Arguments
Applicant’s arguments, see page 14, filed 12/14/2021, with respect to the Drawing has been fully considered and is persuasive.  The Objection to the Drawing of has been withdrawn in according to the Replacement Sheet dated 12/28/2021. 
Applicant’s arguments, see page 15, filed 12/14/2021, with respect to Claim interpretation under 35 USC § 112 (f) of claims 1 and 42, 6 and 40, and 8 have been fully considered and are persuasive.  The respective claims are interpreted according to 35 USC § 112 (f).
Applicant’s arguments, see pages 16, filed 12/14/2021, with respect to Claim Objection have been fully considered and is persuasive.  The Claim Objection has been withdrawn.
Applicant’s arguments, see page 16, filed 12/14/2021, with respect to rejection under 35 USC § 112 (b) of claims 1-5 have been fully considered and are persuasive.  The rejection 35 USC § 112 (b) of claims 1-5 has been withdrawn.
Applicant’s arguments, see page 16, filed 12/14/2021, with respect to rejection under 35 USC § 102 of claims 23-24 and 26-33 have been fully considered and are persuasive.  The rejection under 35 USC § 102 has been withdrawn.
Applicant’s arguments, see pages 17-19, filed 12/14/2021, with respect to rejection under 35 USC § 103 of claims 1-11, 16-22, 34-37, and 40-46 have been fully considered and are persuasive.  The rejection under 35 USC § 103 has been withdrawn.

Allowable Subject Matter
Amended claims 6-7, 9-10, 13-21, 23, 26-27, 36, 38, 40-41, and new claim 47 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service .

/PHONG LA/Primary Examiner, Art Unit 2469